Citation Nr: 0945358	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of 
fracture, proximal third, left fibula, with no ankle or knee 
involvement (left fibula disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina that, in pertinent part, continued 
the 70 percent evaluation of the Veteran's service-connected 
PTSD, and continued the noncompensable evaluation for the 
Veteran's service-connected left fibula disability.  The 
Veteran filed a timely appeal of these decisions to the 
Board.  

In July 2009, the Veteran and her spouse, accompanied by the 
Veteran's representative, testified at a hearing before the 
undersigned Veteran's Law Judge at the local regional office.  
A transcript of the hearing testimony has been associated 
with the claims file.  At the hearing, the Veteran submitted 
additional evidence for consideration in connection with her 
claims.  This evidence was accompanied by a waiver of RO 
consideration and will be considered by the Board in 
reviewing the claims.  

The Board notes that the evaluations of the Veteran's 
service-connected disabilities do not represent the maximum 
available benefits for these disabilities.  Higher 
evaluations therefore do not abrogate the pending appeals.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

For the reasons set forth hereinbelow, the Veteran's claims 
must be remanded.  

In this case, the Board notes that the Veteran, in testimony 
before the Board, set forth arguments that her service-
connected PTSD and left fibula disability are worse than they 
were at the time of her most recent VA examinations in July 
2007.  In this regard, the Board also notes that a July 2009 
report of the Veteran's physician stated that the Veteran 
injured her left leg in February 2009 and had to wear a 
walking boot for 6 weeks.  The physician indicated that the 
Veteran's leg pain from her previous fracture had become 
intractable.  

Because the Veteran has reported that her conditions have 
worsened, and because the most recent VA examinations are 
nearly two and a half years old, the Board concludes that 
these matters must be remanded for the Veteran to undergo 
contemporaneous and thorough VA examinations.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

In this regard, the Board notes that the Veteran requested, 
as part of her testimony, that, if the examiners are men, 
that the examiners not touch her in the process of performing 
the VA examinations, as the Veteran is particularly sensitive 
to physical contact in light of the circumstances surrounding 
her service-connected PTSD.  The RO should also instruct the 
examiners that the Veteran's husband is welcome to accompany 
the Veteran during each examination. 

Prior to affording the Veteran with VA examinations in 
connection with her claims, the Veteran should also be 
afforded an opportunity to submit any additional medical 
records relevant to her claims.  This should include 
treatment records from the Columbia VA Medical Center dated 
since June 2008.  The Veteran should also be afforded an 
opportunity to submit any recent medical records or opinions 
pertinent to her claims that have not already been associated 
with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain 
identified outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the Veteran and request that 
she identify all VA and non-VA health 
care providers that have treated her 
recently for her claimed disabilities.  
This should specifically include medical 
and treatment records from the Columbia 
VA Medical Center dated from June 2008.  
The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination 
to determine the current extent and 
severity of her service-connected PTSD.  

In this regard, the Board notes that 
the Veteran has requested that, if the 
examiner is a man, that the examiner 
not touch her in the process of 
performing the examination.  The 
Veteran has also requested that her 
husband be allowed to join her in the 
examination room during the 
examination.  

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in his or her report.   The 
examination report should reflect 
consideration of the Veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.  

The examiner should also provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  
In addition, the examiner should 
indicate a GAF score attributable only 
to the Veteran's service-connected 
PTSD.

All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the Veteran's service-
connected left fibula disability.  

In this regard, the Board notes that 
the Veteran has requested that, if the 
examiner is a man, that the examiner 
not touch her in the process of 
performing the examination.  The 
Veteran has also requested that her 
husband be allowed to join her in the 
examination room during the 
examination.  

It is imperative that the examiner who 
is designated to examine the Veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  

The examiner should indicate whether 
the Veteran's condition is productive 
of (i) chronic residuals consisting of 
severe painful motion or weakness in 
the affected extremity, (ii) 
intermediate degrees of residual 
weakness, pain or limitation of motion, 
(iii) ankylosis of the knee, and if so, 
what degree of flexion, (iv) limitation 
of motion of the left leg, to include 
degrees of flexion and extension.  

The examiner should also indicate 
whether the Veteran's condition is 
productive of recurrent subluxation or 
lateral instability and if so, whether 
this is slight, moderate, or severe.  
And the examiner should note whether 
the Veteran has any dislocated 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint.  

Further, the examiner should indicate 
whether there is (i) malunion of the 
tibia and fibula with slight knee or 
ankle disability; (2) malunion of the 
tibia and fibula with moderate knee or 
ankle disability, (iii) malunion of the 
tibia and fibula with marked knee or 
ankle disability, or (iv) nonunion of 
the tibia and fibula with loose motion, 
requiring a brace. 

Finally, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  And the examiner 
should indicate whether, and to what 
extent, the Veteran experiences 
functional loss during flare-ups of 
pain and/or weakness of his left leg 
(to include with use or upon activity) 
as a result of the service-connected 
disability.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both 
flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claims.  In readjudicating the 
claims on appeal, he RO must consider 
Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Subsequently, if a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


